Title: From James Madison to James Madison, Sr., 10 December 1791
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Decr. 10. 1791.
Your favor of the 26 Ult: has just come to hand. I am glad you have put the commission for slitted Iron into the hands of Mr. Dunbar. He will probably be able to get it when to be had on better terms. I find there is some now advertised but there is no more conveyance by water for this season. I am sorry that this circumstance will put it out of my power to forward the article desired by Miss Baynton. Your wine must also be postponed till the Spring. The price of Tobo. has fallen here to 26/. Pa. Curry. I cannot therefore advise the sending yours unless of a quality to be taken by Leiper who I believe will still allow 35/. for what is really of the first quality. He has not yet been able to dispose of your last shipment; & delays till that is done, to make out an acct. of sales for the whole.
Inclosed is an acct. of the articles last sent. Those for Mrs. Mason are paid for at your expence. You are therefore to settle with her as you please. The Shoes being all packed up together I could not distinguish which were on your acct. & which on my brothers; and as his share seemed to be the greatest have charged the whole to him, leaving your share to be repaid him by you. To assist in separating them I inclose the measures with the memorandums endorsed. The trinket for Fanny goes by Mr. Brackenridge of Albemarle the bearer of this, to Richmond, from whence she will get it to Mr. Mason’s.
The Bill for apportioning Reps. has been returned by the Senate with an alteration, striking out 1 for 30,000, & inserting 33,000. It remains to be decided which of these ratios will be carried. The House of Reps. have not yet taken up the amendment from …
